Exhibit 10.14(c)

AWARD NOTICE

AND

NONQUALIFIED STOCK OPTION AGREEMENT

(CONVERTED AWARD – 2015 GRANT)

HILTON GRAND VACATIONS INC.

2017 OMNIBUS INCENTIVE PLAN

The Participant has been granted stock options with the terms set forth in this
Award Notice, and subject to the terms and conditions of the Plan and the
Nonqualified Stock Option Agreement to which this Award Notice is attached.
Capitalized terms used and not defined in this Award Notice shall have the
meanings set forth in the Nonqualified Stock Option Agreement and the Plan.

Participant: Participant_Name

Date of Grant: Date_of_Grant

Pre-Spin Award Grant Date: Pre-Spin_Award_Grant_Date

Vesting Start Date: Vesting_Start_Date

Exercise Price: Exercise_Price

Number of Shares Subject to Option: Number_of_Shares Shares

Vesting Schedule:

The Option became vested and exercisable with respect to 1/3rd of the total
number of Shares covered by the Option (and specified above) on
First_Vesting_Start_Date, and the Option will become vested and exercisable with
respect to 1/3rd of the total number of Shares covered by the Option (and
specified above) on each of Second_Vesting_Start_Date and
Third_Vesting_Start_Date, respectively, subject to the Participant’s continued
employment through each such vesting date. If the number of unvested and
unexercisable Shares subject to the Option is not evenly divisible by three,
then no fractional Share shall vest and the installments shall be as equal as
possible with the smaller installment vesting first. Each such right of purchase
shall be cumulative and shall continue, unless sooner exercised or terminated as
herein provided, during the remaining period of the Option Period.



--------------------------------------------------------------------------------

NONQUALIFIED STOCK OPTION AGREEMENT

(CONVERTED AWARD – 2015 GRANT)

HILTON GRAND VACATIONS INC.

2017 OMNIBUS INCENTIVE PLAN

This Nonqualified Stock Option Agreement (this “Agreement”), effective as of the
Date of Grant (as defined below), is between Hilton Grand Vacations Inc., a
Delaware corporation (the “Company”), and the Participant (as defined below).

WHEREAS, as of January 3, 2017, the Company completed a spin-off transaction
(the “Spin-Off”) from Hilton Worldwide Holdings Inc. (“Hilton Parent”), pursuant
to which the Company became a publicly-traded corporation;

WHEREAS, in connection with the Spin-Off, Hilton Parent undertook a distribution
of shares of the Company’s Common Stock to certain holders of Hilton Parent
common stock (the “Spin-Off Distribution”);

WHEREAS, the Company has adopted the Hilton Grand Vacations Inc. 2017 Omnibus
Incentive Plan (as it may be amended, the “Plan”) in order to provide additional
incentives to selected officers, employees, consultants and advisors of the
Company and the other members of the Company Group;

WHEREAS, prior to the Spin-Off, the Participant was an officer or employee of
Hilton Parent (or one of its Subsidiaries or Affiliates (each, as defined in the
Hilton Parent 2013 Omnibus Incentive Plan)), and, as of the date of the Spin-Off
Distribution, the Participant will be employed by the Company or another member
of the Company Group; and

WHEREAS, in connection with the Spin-Off Distribution, (x) the compensation
committee of the Board of Directors of Hilton Parent has determined that it is
advisable and in the best interests of the Company to adjust (1) the type and
number of shares subject to the award of non-qualified stock options that was
granted to the Participant on the Pre-Spin Award Grant Date (as defined below),
which the Participant holds as of the date of the Spin-Off Distribution pursuant
to the Hilton Parent 2013 Omnibus Incentive Plan (the “Pre-Spin Award”), and
(2) the exercise price applicable to such Pre-Spin Award, and (y) following such
adjustment, the Board has approved the grant of a substitute Award of the Option
(as defined below) to the Participant in substitution for the Pre-Spin Award,
such that the Pre-Spin Award will be immediately terminated upon the grant of
the Option, as provided for herein, and the Company and the Participant hereby
wish to memorialize the terms and conditions applicable to the Option.

NOW, THEREFORE, the parties hereto agree as follows:

1.    Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:

(a)    “Agreement” shall mean this Nonqualified Stock Option Agreement including
(unless the context otherwise requires) the Award Notice, Appendix A and the
appendices for non-U.S. Participants attached hereto as Appendix B and Appendix
C.



--------------------------------------------------------------------------------

(b)     “Award Notice” shall mean the notice to the Participant.

(c)    “Exercise Price” shall mean the “Exercise Price” listed in the Award
Notice.

(d)    “Date of Grant” shall mean the “Date of Grant” listed in the Award
Notice.

(e)    “Participant” shall mean the “Participant” listed in the Award Notice.

(f)    “Pre-Spin Award Grant Date” shall mean the “Pre-Spin Award Grant Date”
listed in the Award Notice.

(g)    “Restrictive Covenant Violation” shall mean the Participant’s breach of
the Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by the Participant.

(h)     “Retirement” shall mean the Participant’s termination of employment with
the Company Group, other than for Cause or while grounds for Cause exist, due to
the Participant’s death or due to or during the Participant’s Disability,
following the date on which (i) the Participant attained the age of 55 years
old, and (ii) the number of completed years of the Participant’s employment with
(x) Hilton Parent or any of its Subsidiaries commencing on or before the
Pre-Spin Award Grant Date through the Date of Grant, and (y) any member of the
Company Group commencing on the Date of Grant, is at least 10.

(i)    “Shares” shall mean the number of shares of Common Stock listed in the
Award Notice as “Number of Shares Subject to Option”.

2.    Grant of Options.

(a)    Effective as of the Date of Grant, for good and valuable consideration,
the Company hereby irrevocably grants to the Participant the right and option
(the “Option”) to purchase all or any part of the Shares, subject to, and in
accordance with, the terms, conditions and restrictions set forth in the Plan,
the Award Notice, and this Agreement. The Participant acknowledges and agrees
that the Participant is entitled to no further rights or payments pursuant to
the terminated portions of the Pre-Spin Award, and that following the grant of
this Option, the Pre-Spin Award will terminate and the Participant shall be
entitled to no further rights or payments thereunder.

(b)    The Option is not intended to qualify as an Incentive Stock Option within
the meaning of Section 422 of the Code.

(c)    This Agreement shall be construed in accordance and consistent with, and
subject to, the terms of the Plan (the provisions of which are incorporated
hereby by reference); and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement

 

3



--------------------------------------------------------------------------------

shall have the same definitions as set forth in the Plan. In the event of any
conflict between one or more of this Agreement, the Award Notice and the Plan,
the Plan shall govern this Agreement and the Award Notice, and the Agreement (to
the extent not in conflict with the Plan) shall govern the Award Notice.

3.    Exercise Price. The price at which the Participant shall be entitled to
purchase the Shares upon the exercise of the Option shall be the Exercise Price
per share, subject to adjustment as provided in Section 11.

4.    Exercisability of Option. The Option shall become vested and exercisable
in accordance with the schedule set forth on the Award Notice.

5.    Duration of Option. The Option shall be exercisable to the extent and in
the manner provided herein for a period of ten (10) years from the Pre-Spin
Award Grant Date (the “Option Period”); provided, however, that the Option may
be earlier terminated as provided in Section 7 hereof.

6.    Manner of Exercise and Payment.

(a)    Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised by delivery of written or electronic notice to the
Company in the manner prescribed in Section 7(d) of the Plan and as otherwise
set forth by the Committee from time to time. Such notice shall set forth the
number of Shares in respect of which the Option is being exercised and shall be
signed by the person or persons exercising the Option. In the event the Company
has designated an Award Administrator (as defined below), the Option may also be
exercised by giving notice (including through electronic means) in accordance
with the procedures established from time to time by the Award Administrator.
Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part, provided that partial
exercise shall be for whole shares of Common Stock only.

(b)    Upon exercise of the Option pursuant to Section 6(a), unless otherwise
determined by the Committee, the Company shall withhold a number of Shares
otherwise deliverable to the Participant to pay (i) the full purchase price for
the Shares in respect of which the Option is being exercised and (ii) an amount
equal to or greater in value than the minimum applicable withholding taxes,
liabilities, and obligations, if any (but which may in no event be greater than
the maximum statutory withholding amounts in the Participant’s jurisdiction)
(“Withholding Taxes”) associated with such exercise (except to the extent the
Participant shall have a written agreement with the Company or any of its
Affiliates under which the Company or an Affiliate of the Company is responsible
for payment of taxes with respect to the issuance of the Shares, in which case
the full number of Shares shall be issued). The number of Shares to be withheld
or otherwise used for payment shall be calculated using the closing price per
Share on the New York Stock Exchange (or other principal exchange on which the
Shares then trade) on the trading day immediately prior to the date of delivery
of the Shares. Notwithstanding the foregoing, unless otherwise determined by the
Committee, the Participant may otherwise elect to make all or a portion of such
payments in cash, check, cash equivalent, and/or Shares, or as provided in
Section 14(d) of the Plan.

 

4



--------------------------------------------------------------------------------

(c)    Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Sections 6(a) and 6(b) relating to
the Shares in respect of which the Option is being exercised, the Company shall,
subject to the Plan and this Agreement, take such action as may be necessary to
effect the transfer to the Participant of the number of Shares as to which such
exercise was effective.

(d)    The Participant shall not be deemed to be the holder of, or to have any
of the rights and privileges of a stockholder of the Company (including the
right to vote or receive dividends) in respect of, Shares purchased upon
exercise of the Option until (i) the Option shall have been exercised pursuant
to the terms of this Agreement and the Participant shall have paid the full
purchase price for the number of Shares in respect of which the Option was
exercised and any applicable Withholding Taxes and (ii) the Company shall have
issued the Shares in connection with such exercise.

7.    Termination of Employment.

(a)    Subject to Section 7(c) or Section 7(d) below, in the event that the
Participant’s employment with the Company Group terminates for any reason, any
unvested portion of the Option shall be forfeited and all of the Participant’s
rights hereunder with respect to such unvested portion of the Option shall
terminate as of the effective date of termination (the “Termination Date”)
(unless otherwise provided for by the Committee in accordance with the Plan).

(b)    If the Participant’s employment is terminated by any member of the
Company Group for Cause or by the Participant when grounds existed for Cause at
the time thereof, the vested and unvested portions of the Option shall terminate
as of the Termination Date.

(c)    The Option shall become immediately vested and exercisable as of the
Termination Date as to all of the Shares subject to the Option if the
Participant’s employment with the Company Group shall be terminated:

(i)    by the Company Group due to or during the Participant’s Disability or due
to Participant’s death; or

(ii)    by the Company Group without Cause if such termination of Participant’s
employment occurs within 12 months following a Change in Control (for the
avoidance of doubt, a Change in Control alone shall not, also, result in any
vesting hereunder).

(d)    In the event the Participant’s employment with the Company Group
terminates as a result of the Participant’s Retirement after the date that is
six months after the Pre-Spin Award Grant Date, the Option shall continue to
vest and become exercisable, notwithstanding such termination of employment, in
accordance with the schedule set forth in the Award Notice so long as no
Restrictive Covenant Violation occurs, as determined by the Committee, or its
designee, in its sole discretion, prior to the applicable vesting date. As a
pre-condition to the Participant’s right to continued vesting following
Retirement, the Committee, or its designee, may require the Participant to
certify in writing prior to each applicable vesting date that no Restrictive
Covenant Violation has occurred.

 

5



--------------------------------------------------------------------------------

(e)    In the event (i) the Participant’s employment with the Company Group is
terminated by the Company due to death or Disability, each outstanding vested
Option shall remain exercisable for one year thereafter (but in no event beyond
the Option Period) (ii) the Participant’s employment is terminated due to a
Retirement each outstanding vested Option (whether such Option becomes vested
before, on, or after the Termination Date) shall remain exercisable for five
years after the Termination Date (but in no event beyond the Option Period), and
(iii) the Participant’s employment with the Company Group is terminated for any
other reason (subject to Section 7(b)), each outstanding vested Option shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
Option Period); provided that, in each case, the Option Period shall expire
immediately upon the occurrence of a Restrictive Covenant Violation.

(f)    The Participant’s rights with respect to the Option shall not be affected
by any change in the nature of the Participant’s employment so long as the
Participant continues to be an employee of the Company Group. Whether (and the
circumstances under which) employment has terminated and the determination of
the Termination Date for the purposes of this Agreement shall be determined by
the Committee (or, with respect to any Participant who is not a director or
“officer” as defined under Rule 16a-1(f) under the Exchange Act, as amended, its
designee, whose good faith determination shall be final, binding and conclusive;
provided, that such designee may not make any such determination with respect to
the designee’s own employment for purposes of the Option).

8.    Restrictions on Transfer. The Participant may not assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Option or the
Participant’s right under the Option to receive Shares, except other than by
will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any of its Affiliates; provided
that the designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

9.    Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant
Violation occurs or the Company discovers after a termination of employment that
grounds existed for Cause at the time thereof, then the Participant shall be
required, in addition to any other remedy available (on a non-exclusive basis),
to pay to the Company, within 10 business days of the Company’s request to the
Participant therefor, an amount equal to the excess, if any, of (a) the
aggregate after-tax proceeds (taking into account all amounts of tax that would
be recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) the Participant received upon the sale or other disposition of, or
distributions in respect of, the Options and any Shares acquired in respect
thereof over (b) the aggregate Cost (if any) of such Shares. For purposes of
this Agreement, “Cost” means, in respect of any Share, the amount paid by the
Participant for the Share (excluding, for the avoidance of doubt, any
Withholding Taxes), as proportionately adjusted for corporate transactions and
other recapitalizations and less the amount of any dividends or distributions
made with respect to the Share; provided that Cost may not be less than zero.
Any reference in this Agreement to grounds existing for a termination of
employment with Cause shall be determined without regard to any notice period,
cure period, or other procedural delay or event required prior to finding of or
termination with, Cause. The Option and all proceeds of the Option shall be
subject to the Company’s Clawback Policy, as in effect from time to time, to the
extent the Participant is a director or “officer” as defined under Rule 16a-1(f)
of the Exchange Act.

 

6



--------------------------------------------------------------------------------

10.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the Participant’s receipt of the Option hereunder shall impose any obligation on
the Company or any of its Affiliates to continue the employment or engagement of
the Participant. Further, the Company or any of its Affiliates (as applicable)
may at any time terminate the employment or engagement of the Participant, free
from any liability or claim under the Plan or this Agreement, except as
otherwise expressly provided herein.

11.    Adjustments. The terms of this Agreement, including, without limitation,
(a) the number of Shares subject to the Option and (b) the Exercise Price
specified herein, shall be subject to adjustment in accordance with Section 12
of the Plan.

12.    Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option granted hereunder is subject to the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

13.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

14.    Governing Law; Venue; Language. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York or the State of Delaware, and each of the Participant, the
Company, and any transferees who hold a portion of the Option pursuant to a
valid assignment, hereby submits to the exclusive jurisdiction of such courts
for the purpose of any such suit, action, proceeding, or judgment. Each of the
Participant, the Company, and any transferees who hold a portion of the Option
pursuant to a valid assignment hereby irrevocably waives (a) any objections
which it may now or hereafter have to the laying of the venue of any suit,
action, or proceeding arising out of or relating to this Agreement brought in
any court of competent jurisdiction in the State of Delaware or the State of New
York, (b) any claim that any such suit, action, or proceeding brought in any
such court has been brought in any inconvenient forum and (c) any right to a
jury trial. If the Participant has received a copy of this Agreement (or the
Plan or any other document related hereto or thereto) translated into a language
other than English, such translated copy is qualified in its entirety by
reference to the English version thereof, and in the event of any conflict the
English version will govern.

 

7



--------------------------------------------------------------------------------

15.    Successors in Interest. Any successor to the Company shall have the
benefits of the Company under, and be entitled to enforce, this Agreement.
Likewise, the Participant’s legal representative shall have the benefits of the
Participant under, and be entitled to enforce, this Agreement. All obligations
imposed upon the Participant and all rights granted to the Company under this
Agreement shall be final, binding and conclusive upon the Participant’s heirs,
executors, administrators and successors.

16.    Data Privacy Consent.

(a)    General. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other Option
grant materials by and among, as applicable, the Participant’s employer or
contracting party (the “Employer”) and the Company for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, work location and phone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, hire date, any shares of stock or directorships
held in the Company, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”).

(b)    Personal Data; Retention. The Participant understands that Personal Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, now or in the future, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Personal Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Personal Data will
be held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Personal Data, request additional information
about the storage and processing of Personal Data, require any necessary
amendments to Personal Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative.

(c)    Withdrawal of Consent. The Participant understands that the Participant
is providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment status or service and career with the
Employer will not be adversely affected; the only consequence of the
Participant’s refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant Options or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the

 

8



--------------------------------------------------------------------------------

Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.

17.    Restrictive Covenants. The Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates,
that the Participant will be allowed access to confidential and proprietary
information (including but not limited to trade secrets) about those businesses,
as well as access to the prospective and actual customers, suppliers, investors,
clients and partners involved in those businesses, and the goodwill associated
with the Company and its Affiliates. Participant accordingly agrees to the
provisions of Appendix A to this Agreement (the “Restrictive Covenants”). For
the avoidance of doubt, the Restrictive Covenants contained in this Agreement
are in addition to, and not in lieu of, any other restrictive covenants or
similar covenants or agreements between the Participant and the Company or any
of its Affiliates.

18.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Option evidenced
hereby, the Participant expressly acknowledges that (a) the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) the grant of the Option is a one-time benefit that does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) all determinations with respect to future option grants, if
any, including the grant date, the number of Shares granted, the exercise price
and the exercise date or dates, will be at the sole discretion of the Company;
(d) the Participant’s participation in the Plan is voluntary; (e) the value of
the Option is an extraordinary item of compensation that is outside the scope of
the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences;
(f) Options are not part of normal or expected compensation for any purpose and
are not to be used for calculating any severance, resignation, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, the Participant waives any claim on such basis
and, for the avoidance of doubt, the Option shall not constitute an “acquired
right” under the applicable law of any jurisdiction; (g) if the underlying
Shares do not increase in value, the Option will have no value; (h) if the
Participant exercises the Option and acquires Shares, the value of such Shares
may increase or decrease in value, even below the exercise price; and (i) the
future value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Participant understands, acknowledges and agrees
that the Participant will have no rights to compensation or damages related to
option proceeds in consequence of the termination of the Participant’s
employment for any reason whatsoever and whether or not in breach of contract.

19.    Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any Options granted thereunder,
including by sending award notices on behalf of the Company to Participants, and
by facilitating through electronic means acceptance of Agreement by Participants
and Option exercises by Participants.

 

9



--------------------------------------------------------------------------------

20.    Book Entry Delivery of Shares. Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Company may elect to issue or deliver such Shares in book entry form
in lieu of certificates.

21.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

22.    Acceptance and Agreement by the Participant. By accepting this Option
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Agreement, and
the Company’s policies, as in effect from time to time, relating to the Plan.

23.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

24.    Appendices For Non-U.S. Participants. Notwithstanding any provisions in
this Agreement, Participants residing and/or working outside the United States
shall be subject to the Terms and Conditions for Non-U.S. Participants attached
hereto as Appendix B and to any Country-Specific Terms and Conditions for the
Participant’s country attached hereto as Appendix C. If the Participant
relocates from the United States to another country, the Terms and Conditions
for Non-U.S. Participants and the applicable Country-Specific Terms and
Conditions will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Moreover, if the Participant relocates between
any of the countries included in the Country-Specific Terms and Conditions, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Terms and Conditions for Non-U.S. Participants and the Country-Specific Terms
and Conditions constitute part of this Agreement.

25.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

26.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant in the Plan.

 

10



--------------------------------------------------------------------------------

27.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one in the same agreement.

[Signatures follow]

 

11



--------------------------------------------------------------------------------

HILTON GRAND VACATIONS INC.

By:

 

 

 

Mark D. Wang

 

President and Chief Executive Officer

 

 

Acknowledged and Agreed

as of the date first written above:

 

Participant ES

 

Participant Signature



--------------------------------------------------------------------------------

APPENDIX A

Restrictive Covenants

 

  1.

Non-Competition; Non-Solicitation.

(a)    Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its Affiliates and accordingly agrees as
follows:

(i)    During Participant’s employment with the Company or its Affiliates (the
“Employment Term”) and for a period that ends on the later of (A) one year
following the date Participant ceases to be employed by the Company or any of
its Affiliates or (B) the last date any portion of the Award granted under this
Agreement is eligible to vest if Participant ceases to be employed by the
Company or any of its Affiliates as a result of the Participant’s Retirement
(the “Restricted Period”), Participant will not, whether on Participant’s own
behalf or on behalf of or in conjunction with any person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Restricted Group in the Business, the
business of any then current or prospective client or customer with whom
Participant (or his direct reports) had personal contact or dealings on behalf
of the Company or any of its Affiliates during the one-year period preceding
Participant’s termination of employment.

(ii)    During the Restricted Period, Participant will not directly or
indirectly:

(A)    engage in the Business providing services in the nature of the services
Participant provided to the Company at any time in the one year prior to the
termination of Participant’s employment, for a Competitor;

(B)    enter the employ of, or render any services to, a Competitor, except
where such employment or services do not relate in any manner to the Business;

(C)    acquire a financial interest in, or otherwise become actively involved
with, a Competitor, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D)    intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.

(iii)    Notwithstanding anything to the contrary in this Appendix A,
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Business (including, without limitation, a
Competitor) which are publicly traded on a national or regional stock exchange
or on the over-the-counter market if Participant (A) is not a controlling person
of, or a member of a group which controls, such person and (B) does not,
directly or indirectly, own 2% or more of any class of securities of such
Person.



--------------------------------------------------------------------------------

Appendix A - 2

 

(iv)    During the Restricted Period, Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

(A)    solicit or encourage any executive-level employee of the Restricted
Group, with whom Participant has had material business contact during the
Employment Term or, if no longer an employee, in the one year prior to the
termination of Participant’s employment with any member of the Company Group to
leave the employment of the Restricted Group to become affiliated in any respect
with a Competitor or otherwise be engaged in the Business; or

(B)    hire any such executive-level employee to become affiliated in any
respect with a Competitor or otherwise be engaged in the Business and with whom
Participant had material business contact in the one year prior to the
termination of Participant’s employment with the Company, who (x) was employed
by the Restricted Group as of the date of Participant’s termination of
employment with the Company or any of its Affiliates or (y) left the employment
of the Restricted Group within one year after the termination of Participant’s
employment with the Company or any of its Affiliates.

(v)    For purposes of this Agreement:

(A)    “Restricted Group” shall mean the Company Group and, to the extent
engaged in the Business, its Affiliates, provided, however, that for the
purposes of this definition, an “Affiliate” shall not include any portfolio
company of The Blackstone Group L.P. or its Affiliates (other than the Company
Group).

(B)    “Business” shall mean the business of owning, financing, developing,
redeveloping, managing, marketing, operating, licensing, leasing or franchising
vacation, timeshare or lodging properties, and natural ancillary business
products and services related to such business, including, without limitation,
membership services, exchange programs, rental programs, and provision of
amenities.

(C)    “Competitor” shall mean (x) during the Employment Term and, for a period
of six months following the date Participant ceases to be employed by the
Company or any member of the Company Group, any person engaged in the Business
and (y) thereafter, any vacation, timeshare or lodging companies that are
comparable in size to the Company, including, without limitation, Marriott
Vacations Worldwide, Wyndham Vacation Ownership, Vistana Signature Experiences,
Disney Vacation Club, Hyatt Vacation Ownership, Holiday Inn Club Vacations,
Bluegreen Vacations and Diamond Resorts International.

(b)    It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply



--------------------------------------------------------------------------------

Appendix A - 3

 

as to such maximum time and territory and to such maximum extent as such court
may judicially determine or indicate to be enforceable. Alternatively, if any
court of competent jurisdiction finds that any restriction contained in this
Appendix A is unenforceable, and such restriction cannot be amended so as to
make it enforceable, such finding shall not affect the enforceability of any of
the other restrictions contained herein. Notwithstanding the foregoing, if
Participant’s principal place of employment on the date hereof is located in
Virginia, then this Section 1(b) of this Appendix A shall not apply following
Participant’s termination of employment to the extent any such provision is
prohibited by applicable Virginia law.

(c)    The period of time during which the provisions of this Section 1 shall be
in effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(d)    Notwithstanding the foregoing, if Participant’s principal place of
employment on the date hereof is located in California or any other jurisdiction
where any provision of this Section 1 is prohibited by applicable law, then the
provisions of this Section 1 shall not apply following Participant’s termination
of employment to the extent any such provision is prohibited by applicable law.

 

  2.

Confidentiality; Non-Disparagement; Intellectual Property; Protected Rights.

(a)    Confidentiality.

(i)    Participant will not at any time (whether during or after Participant’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
or any of its Affiliates (other than its professional advisers who are bound by
confidentiality obligations or otherwise in performance of Participant’s duties
under Participant’s employment and pursuant to customary industry practice), any
non-public, proprietary or confidential information (including, without
limitation, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii)    “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c)



--------------------------------------------------------------------------------

Appendix A - 4

 

required by law to be disclosed; provided that, unless otherwise provided under
applicable law, with respect to subsection (c) Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar treatment.

(iii)    Except as required by law, Participant will not disclose to anyone,
other than Participant’s family (it being understood that, in this Agreement,
the term “family” refers to Participant’s spouse, minor children, parents and
spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A. This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement, to the extent so disclosed).

(iv)    Upon termination of Participant’s employment with the Company or any of
its Affiliates for any reason, Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; and (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Participant’s possession or control (including any of
the foregoing stored or located in Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information, except that Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information.

(b)    Non-Disparagement. During Participant’s Employment Term and at all times
thereafter (including following the termination of Participant’s Employment Term
for any reason), Participant will not to intentionally make any statement that
criticizes, ridicules, disparages or is otherwise derogatory of the Company, any
of its Affiliates, or any of their respective officers, directors, stockholders,
employees or other service providers, or any product or service offered by the
Company or any of its Affiliates; provided, however, that nothing contained in
this Section 2(b) shall preclude Participant from providing truthful testimony
in any legal proceeding, or making any truthful statement (i) to any
governmental agency; (ii) as required or permitted by applicable law or
regulation; (iii) as required by court order or other legal process; or
(iv) after the Restricted Period, for any legitimate business reason.

(c)    Intellectual Property.

(i)    If Participant has created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to Participant’s



--------------------------------------------------------------------------------

Appendix A - 5

 

employment by the Company or any of its Affiliates, that are relevant to or
implicated by such employment (“Prior Works”), Participant hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii)    If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any Company resources (“Company Works”), Participant shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.

(iii)    Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.

(iv)    Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.

(d)    Protected Rights. Nothing contained in this Agreement limits
Participant’s ability to (i) disclose any information to governmental agencies
or commissions as may be required by law, or (ii) file a charge or complaint
with, or communicate with, any governmental agency or commission, or otherwise
participate in any investigation or proceeding that may be conducted by a
governmental agency or commission, without notice to the Company. This Agreement
does not limit Participant’s right to seek and obtain a whistleblower award for
providing information relating to a possible securities law violation to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Appendix A - 6

 

The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).



--------------------------------------------------------------------------------

Appendix B - 1

APPENDIX B

HILTON GRAND VACATIONS INC.

2017 OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

(CONVERTED AWARD – 2015 GRANT)

TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Nonqualified Stock Option Agreement.

1.    Responsibility for Taxes. This provision supplements Section 6 of the
Nonqualified Stock Option Agreement:

(a)    The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”) is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends and/or any other distributions; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by:

(i)    withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer; or

(ii)    withholding from proceeds of the sale of Shares acquired at exercise of
the Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf pursuant to this authorization)
without further consent; or

(iii)    withholding in Shares to be issued upon exercise of the Option;



--------------------------------------------------------------------------------

Appendix B - 2

 

provided, however, that if the Participant is subject to Section 16 of the
Exchange Act, then the Company will withhold in Shares upon the relevant taxable
or tax withholding event, as applicable, unless the use of such withholding
method is problematic under applicable tax or securities law or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items may be satisfied by one or a combination of methods (i) and (ii) above.

(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case the Participant will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the portion of the Option that is exercised, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items

(d)    The Participant agrees to pay to the Company or the Employer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

(e)     Notwithstanding anything to the contrary in the Plan or in Section 6(b)
of the Nonqualified Stock Option Agreement, if the Company is required by
applicable law to use a particular definition of fair market value for purposes
of calculating the taxable income for the Participant, the Company shall have
the discretion to calculate the Shares to be withheld to cover any Withholding
Taxes by using either the price used to calculate the taxable income under
applicable law or by using the closing price per Share on the New York Stock
Exchange (or other principal exchange on which the Shares then trade) on the
trading day immediately prior to the date of delivery of the Shares.

2.    Nature of Grant. This provision supplements Section 18 of the Nonqualified
Stock Option Agreement:

In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:

(a)    the Option grant and the Participant’s participation in the Plan shall
not create a right to employment or be interpreted as forming an employment or
services contract with the Company or any Affiliate;

(b)    the Option and the Shares subject to the Option, and the income and value
of same, are not intended to replace any pension rights or compensation;

(c)    unless otherwise agreed with the Company, the Option and the Shares
subject to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of an Affiliate;



--------------------------------------------------------------------------------

Appendix B - 3

 

(d)    for purposes of the Option, the Termination Date shall be the date the
Participant is no longer actively providing services to the Company or its
Affiliates (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, the Participant’s right to vest in the Option under
the Plan, if any, will terminate and the Participant’s right to exercise any
vested Option, if any, will be measured as of such date and will not be extended
by any notice period (e.g., the Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of the Option grant
(including whether the Participant may still be considered to be providing
services while on a leave of absence);

(e)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Company’s Common
Stock; and

(f)    neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to the Participant pursuant to the exercise of the Option or the subsequent
sale of any Shares acquired upon exercise.

3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
Options) under the Plan during such times as the Participant is considered to
have “inside information” regarding the Company (as defined by the laws in the
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant is responsible for
ensuring compliance with any applicable restrictions and is advised to consult
his or her personal legal advisor on this matter.

4.    Termination of Employment. This provision supplements Section 7 of the
Nonqualified Stock Option Agreement:

Notwithstanding anything in this Section 7, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that likely would result in the favorable treatment
that applies to the Option when the Participant terminates employment as a
result of the Participant’s Retirement being deemed unlawful and/or
discriminatory, the provisions of this Section 7 regarding the treatment of the
Option when the Participant terminates employment as a result of the
Participant’s Retirement shall not be applicable to the Participant and the
remaining provisions of this Section 7 shall govern.



--------------------------------------------------------------------------------

Appendix C - 1

APPENDIX C

HILTON GRAND VACATIONS INC.

2017 OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

(CONVERTED AWARD – 2015 GRANT)

COUNTRY-SPECIFIC TERMS AND CONDITIONS

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Nonqualified Stock Option Agreement and the
Terms and Conditions for Non-U.S. Participants.

Terms and Conditions

This Appendix C includes additional terms and conditions that govern the Option
if the Participant resides and/or works in one of the countries listed below. If
the Participant is a citizen or resident of a country (or is considered as such
for local law purposes) other than the one in which the Participant is currently
residing and/or working or if the Participant moves to another country after
receiving the grant of the Option, the Company will, in its discretion,
determine the extent to which the terms and conditions herein will be applicable
to the Participant.

Notifications

This Appendix C also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of November 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix C as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the Option is
exercised or the Participant sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.



--------------------------------------------------------------------------------

Appendix C - 2

 

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. This provision supplements Section 1 of the Terms and
Conditions for Non-U.S. Participants:

If payment or withholding of the income tax due is not made within ninety
(90) days of the end of the UK tax year in which the event giving rise to the
liability occurs or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by the Participant to the
Employer, effective on the Due Date. The Participant agrees that the loan will
bear interest at the then-current Official Rate of Her Majesty’s Revenue and
Customs (“HMRC”), it will be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 1 of the Terms and Conditions for Non-U.S. Participants.

Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contribution due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Section 1 of the Terms and Conditions
for Non-U.S. Participants.